DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 07/01/2020.  In virtue of the communication:
Claims 1-20 are present in the instant application.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The references cited in the Information Disclosure Statement(s) (IDS(s)) filed on 07/01/2020, 08/24/2020, 12/15/2020 and 02/25/2021 have been considered by the examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:
For the Claim(s):
In claim 18, line 10, “the second first LED array” is not clear to what it is intended to be (It should be clear that is “second” or “first” LED array).
In claim 18, line 10, --is-- should be added before “not supplied”.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Allowable Subject Matter
Claims 1-17 are allowed.

The primary reasons for the allowed subject matters of the claims are in the inclusion of the limitation(s):
“… a lighting system comprising: a first current source having an input terminal and an output terminal; a backup power source having a local power supply and a plurality of switches configured to decouple the local power supply from the input terminal of the first current source in a normal power mode and to couple the local power supply to the input terminal of the first current source in a backup power mode; and a switch coupled to the backup power source, the switch disposed in parallel with the first current source such that a first connect terminal of the switch is coupled to the input terminal of the first current source and a second connect terminal of the switch is coupled to the output terminal of the first current source, the first terminal and second terminal of the switch configured to be decoupled in the normal power mode and coupled together in the backup power mode” and combination thereof, in the apparatus and method claim(s), i.e., claims 1 and 12 (claims 2- 11 and 13-17 are allowed as being dependent on claim 1), and
“… a lighting system comprising: a first light-emitting diode (LED) array and a second LED array; a first current source configured to supply current to the first LED array and a second current source configured to supply current to the second LED array; a backup power source having a local power supply; and a switch coupled to the backup power source, the backup power source configured to supply power to the first LED array via the switch in a backup power mode when power from a main power supply is interrupted but not in a normal power mode when power from the main power supply is supplied to the first current source, the second [first] LED array is not supplied with power from the local power supply in the backup power mode” and combination thereof, in the claim(s), i.e., claim 18 (claims 19-20 are allowable as being dependent on claim 18), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Siessegger (U.S. Pub. 2014/0361623 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844